DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant's election with traverse of a) invention of Group I, claims 1-7, drawn to a core material and b) species of Species B (Applicant notes Species B as claims 1, 2 and 6-9) in the reply filed on 09/07/2022 is acknowledged. The traversal is on the ground(s) that a) copending application was examined without restriction and b) a  US Patent was granted with generic claims as well as species claims.  This is not found persuasive because instant restriction among group of inventions was made as requirement of unity of invention was not fulfilled since the technical feature of the instant inventions is not a special technical feature as it does not make a contribution over the prior art. Regarding the species,  Species A, B and C lack unity of invention because the groups do not share the same or corresponding technical feature since Species A, B and C require substantially different amounts of Bi or Bismuth in the alloy 40 Bi, 58 Bi and 3 Bi respectively. Moreover, with respect to the copending application and the patent and examination procedures, Examiner notes that instant application and the claimed subject matter is examined upon its own merits and considered on a case-by-case basis. Furthermore, it is noted that although applicant traverses on the ground that the inventions have unity of invention, Applicant did not submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 and 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2022.
Therefore, claims 1-2 and 6-7 are examined in the instant action.

Specification
The disclosure is objected to because of the following informalities: 
The specification submitted on 11/20/2021 (55 pages) is not legible as it does not have sufficient clarity and contrast between the paper and the writing.
Instant specification [0007]-[0009] recite “Japanese Patent No. 5367924” and “Japanese Patent No. 6217836”. It is suggested that the prior art is recited in the proper format with country as well as kind codes, for example as “JP 5367924 B1”.
Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities: The terms “%” and “% by mass” in the concentration ratio equations should not be in parentheses as they are required units of the various terms in the equation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses a solder layer made of a (Sn-Bi)-based solder alloy and specifically teaches the alloy being (Sn-58Bi)-based solder alloy, (Sn-40Bi)-based solder alloy, (Sn-3Bi)-based solder alloy and specifically points out that “A (Sn-58Bi)-based solder alloy is a solder alloy containing Sn. and Bi, and means the solder alloy of which the target Bi content (% by mass) is 58% by mass. A (Sn-40Bi)-based solder alloy is a solder alloy containing Sn and Bi, and means the solder alloy of which the target Bi content (% by mass) is 40% by mass. Therefore, the (Sn-40Bi)-based solder alloy also contains Sn-40Bi-0.5Cu and Sn-40Bi-0.5Cu-0.03Ni shown in Examples which will be described later. A (Sn-3Bi)-based solder alloy is a solder alloy containing Sn and Bi, and means the solder alloy of which the target Bi content (% by mass) is 3% by mass. Therefore, the (Sn-3Bi)-based solder alloy also contains Sn-3Ag-0.8Cu-3Bi shown in Examples which will be described later.” The specification further teaches “A composition of the solder plating layer of the embodiment may be formed of the (Sn—Bi)-based alloy containing Sn and Bi. Regarding the content of Bi, when the amount of Bi is in a range of 0.1% by mass to 99.9% by mass with respect to the entire alloy, the concentration ratio of Bi can be controlled within a range of 90% to 108.6%, and a distribution of Bi in the solder plating layer can be made uniform.”
However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus as the specification teaches of “(Sn—Bi)-based alloy containing Sn and Bi” wherein “the amount of Bi is in a range of 0.1% by mass to 99.9% by mass with respect to the entire alloy” and discloses specific compositions of Sn-40Bi-0.5Cu {Tables 1-6 – Ex 1-3, 7-9, 10-12, 16-18, 19-21, 25-27}; Sn-58Bi {Table 1-6 – Ex 4-6, 13-15, 22-24} and does not disclose any other compositions of Sn-Bi alloys as allowed by the instant claims. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 6-7, instant claims 1-2 require the limitation of 
“when a concentration ratio of Bi contained in the solder layer is
a concentration ratio (%)=a measured value of Bi (% by mass)/a target Bi content (% by mass),
or
a concentration ratio (%)=an average value of measured values of Bi (% by mass)/a target Bi content (% by mass),
the concentration ratio is 91.4% to 106.7%,”
	It is unclear whether the limitation of the “concentration ratio is 91.4% to 106.7%” is only to be followed when the measurement is done using the above equations as the instant claims recite the term “when” which is a conditional term or whether the claims are requiring the concentration ratio being 91.4% to 106.7% wherein the concentration ratio is measured in either first or second manner. Claims 6-7 are dependents of claim 1 and thereby also indefinite.
Regarding claims 1-2 and 6-7, instant claims 1-2 require the limitation of “a core having 0.95 or more sphericity”. The range of 0.95 or more of the instant claims is a one-sided range and includes numerical values above 1.0. However, it is unclear how a value above 1.0 as allowed by the claims can be attained as sphericity of sphere can only be 1.0 which means all others comparing to it must be below 1.0 as sphericity is a measure of how close the shape of an object is to that of a sphere. Claims 6-7 are dependents of claim 1 and thereby also indefinite.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 requires “a core having 0.95 or more sphericity”. However, instant claim 7 requires “The core material according to claim 1, wherein Cu ball or Cu column is used as the core”. One skilled in the art recognizes that sphericity of an ideal cylinder, which is a column, has a sphericity value of approximately 0.874. This means that the claimed shape of column would have a sphericity value outside of the claimed range of “0.95 or more” of the independent claim 1 thereby making the instant claim being in improper dependent form..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174991 A1 of Nishino (US’991) which is cited in the IDS dated 11/12/2021 in view of WO 2014/207897 A1of Kawasaki and its English machine translation (WO’897).
Regarding claims 1-2 and 6-7, US 2018/0174991 A1 of Nishino (US’991) teaches [0018] “a core material including a core and an electric solder plating layer formed by performing electric plating with respect to a surface of the core with an (Sn-Bi)-based solder alloy made of Sn and Bi” “[0026] A core material claimed in Claim 2 according to this invention contains a core and an electric solder plating layer of an (Sn-58Bi)-based solder alloy made of Sn and Bi in amount of 58 mass % on a surface of the core,” thereby reads on the core material comprising a core and a solder layer made of (Sn-Bi)-based solder alloy and (Sn-58Bi)-based solder alloy of the instant claims 1 and 2.
The prior art further teaches “[0066] The Cu ball 12 preferably has a sphericity of greater than or equal to 0.95, and more preferably has the sphericity of greater than or equal to 0.990, from the viewpoint of controlling a stand-off height.” thereby reading on “a core having 0.95 or more sphericity” of instant claims 1 and 2, and “a Cu ball or a Cu column is used as the core” of instant claim 7.
The prior art further teaches “[0019] Here, in a case where a base plating layer subjected to Ni plating or the like is provided between the core and the solder plating layer of the (Sn—Bi)-based solder alloy, a core material is provided in which Bi is homogeneously distributed in the solder plating layer excluding the base plating layer.” [0032] “the core material further includes a base plating layer of one or more elements selected from the group of Ni and Co, between the surface of the core and the electric solder plating layer in this order.” thereby reading on “a base plating layer made of one or more elements selected from Ni and Co is provided between the core and the solder layer.” of instant claim 6.
The prior art further teaches [0018] “a core material including a core and an electric solder plating layer formed by performing electric plating with respect to a surface of the core with an (Sn-Bi)-based solder alloy made of Sn and Bi, in which Bi contained in the solder plating layer is distributed in the solder plating layer at a concentration ratio in a predetermined range of 91.4% to 106.7%. In other words, by setting the concentration ratio of Bi to be in the predetermined range, the core material in which the Bi concentration in the solder plating layer becomes homogeneous (equable), and a Bi concentration ratio is in a predetermined range over the entire region including an inner layer, an interlayer, and an outer layer of the solder plating layer, and a semiconductor package using the core material are provided.” “[0021] Furthermore, the Bi concentration ratio (%) used herein indicates a ratio (%) of a measured value of Bi (mass %) to a target Bi content (mass %), or an average value of the measured values (mass %) of Bi to the target Bi content (mass %), in a predetermined region of the solder plating layer. [0022] In addition, it is possible to restate the Bi content in a predetermined region as the Bi concentration in the predetermined region, and thus, the Bi concentration ratio (%) used herein indicates a ratio (%) of the measured Bi concentration to the target Bi concentration, or a ratio (%) of the average of the measured Bi concentration to the target Bi concentration, in the predetermined region of the solder plating layer.” thereby reading on the claimed concentration ratio and its ranges using the concentration ratio calculation formulas of instant claims 1 and 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The prior art further teaches [0056] “a two-dimensional electric solder plating layer made of Sn and Bi”, “[0072] The thickness of the solder plating layer 16 is different according to the particle diameter of the Cu ball 12, and is preferably less than or equal to 100 μm on one side in the radial direction.” “[0094] FIG. 7 illustrates a sectional view of the sample A1. For the sake of convenience, the solder plating layer 16 was partitioned into an inner layer 16a, an interlayer 16b, and an outer layer 16c from the surface side of the Cu ball 12. The inner layer 16a was set to be in a range of 9 μm from the surface of the Cu ball 12. The interlayer 16b was set to be in a range of 9 μm to 17 μm. The outer layer 16c was set to be in a range of 17 μm to 23 μm. As illustrated in FIG. 7, in this embodiment, regions 17a, 17b, and 17c each having a thickness of 5 μm and a width of 40 μm were respectively cut from the inner layer 16a, the interlayer 16b, and the outer layer 16c. The concentration of Bi in each of the regions was measured by qualitative analysis. Such an operation was performed with respect to each of the inner layer 16a, the interlayer 16b, and the outer layer 16c for each of ten visual fields in total.” thereby reading on the claimed thickness of the solder layer of instant claims 1 and 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitations of “a Sn layer provided on an outer side of the solder layer,” “a thickness of the Sn layer is 0.1 μm to 12 μm on one side, and the thickness of the Sn layer is 0.215% or more and 36% or less of the thickness of the solder layer”, it is noted that the prior art does not explicitly teach of these limitation. 
In the same field of endeavor of solder materials, WO 2014/207897 A1of Kawasaki and its English machine translation (WO’897) [0001] “solder materials and solder joints formed using solder materials” and teaches “[0022] A solder ball 1A of the present embodiment, as shown in FIG. 1, comprises a spherical core layer 2A having a desired diameter and a solder layer 3A covering the core layer 2A.” “[0026] The solder layer 3A is an example of the coating layer, and is composed of a metal material having a melting point Tm1 lower than the melting point Tm2 of the nuclear layer 2A. The solder layer 3A is melted by heating at a temperature of the melting point Tm 1 or higher of the solder layer 3A itself and at a temperature lower than the melting point Tm 2 of the nuclear layer 2A, and solidifies to join the electrode 10a of the semiconductor chip 10 and the conductive land 11a of the printed circuit board 11.” “[0028] The solder layer 3A is composed of, for example, a single Sn, a Sn-based alloy material”. and teaches that the range of coating layer is 1 to 1000 microns. It is noted that the claimed range of the Sn of the instant claims 1 and 2 overlap or lie inside ranges disclosed by the prior art.  Regarding the claimed limitation of “the thickness of the Sn layer is 0.215% or more and 36% or less of the thickness of the solder layer” of instant claims, US’991 teaches “[0072] The thickness of the solder plating layer 16 is different according to the particle diameter of the Cu ball 12, and is preferably less than or equal to 100 μm on one side in the radial direction.” while WO’897 teaches that the outermost Sn coating layer is 1 to 100 microns. This means that the claimed thickness ratio of Sn layer to solder layer of the instant claims 1 and 2 overlap or lie inside ranges disclosed by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the core material of US’991 and add Sn layer as the top most layer in the ranges as suggested by WO’897. Doing so would be advantageous as the outermost Sn solder layer would have a melting point lower than the melting point of the inner surface thereby enabling to create solder joints by heating the core material to a temperature that is above the melting point of the outermost material and lower than that of the inner surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733